Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lohrum on March 2, 2021.
The application has been amended as follows:

CLAIMS

7. (Currently Amended) A method of detecting an object, comprising: 
providing a detection space with an optical sensor arranged to capture images of the detection space, a light control system operable to modify an intensity or direction of incident light in the detection space, and at least one controller in communication with the optical sensor and the light control system; 
automatically controlling the optical sensor, via the at least one controller, to capture a first image of the detection space with a first incident light configuration;
automatically controlling the light control system, via the at least one controller, to modify the intensity or direction of incident light in the detection space to a second incident light configuration, distinct from the first incident light configuration; 
automatically controlling the optical sensor, via the at least one controller, to capture a second image of the detection space with the second incident light configuration; 
automatically detecting a change in a shadow between the first image and the second image via the at least one controller; 
automatically inferring, via the at least one controller, a presence of an object in the detection space based on the change in the shadow;
and 
automatically signaling an alert, via the at least one controller, based on the inferred presence of the object

13. (Currently Amended) A detection system for an automotive vehicle comprising: 
an optical sensor arranged to capture images of a portion of the vehicle; 
a light control system operable to modify an intensity or direction of incident light on the portion of the vehicle; and 
a controller configured to control the optical sensor to capture a reference image of the portion of the vehicle prior to a drive cycle, control the optical sensor to capture a first image of the portion of the vehicle subsequent the drive cycle, control the light control system to modify the intensity or direction of incident light on the portion of the vehicle to a second incident light configuration in response to the first image differing from the reference image, control the optical sensor to capture a second image of the portion of the vehicle with the second incident light configuration, detect a change in a shadow between the first image and the second image, infer a presence of an object in the portion of the vehicle based on the change in the shadow, and automatically signal an alert in response to the inferred presence of the object

Allowable Subject Matter
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-13 are pending and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663